IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ANNE INGINO-CACCHIOLIT,
INDIVIDUALLY AND AS THE
ADMINISTATOR AND THE
ADMINISTRATOR AD
PROSEQUENDUM OF THE ESTATE
OF CHARLES JOSEPH CACCHIOLI,
C.A. No. N20C-12-243 JRJ
Plaintiff,

INFINITY CONSULTING
SOLUTIONS, INC.,

Se 4 ae ae ae eee ee ee ee a

Defendant.
Date Submitted: July 28, 2021
Date Decided: August 19, 2021

ORDER STAYING PLAINTIFF’S COMPLAINT PENDING INDUSTRIAL
ACCIDENT BOARD’S DETERMINATION

Upon consideration of Defendant Infinity Consulting Solutions, Ince.
(“Defendant”)’s Motion to Dismiss,’ Plaintiff Anne Ingino-Cacchioli, individually

and as administrator of the Estate of Charles Joseph Cacchioli (“Plaintiff’)’s

 

' Defendant’s Motion to Dismiss (“Def. Mot. to Dismiss”) (Trans. ID. 66417983).
Response thereto,’ Defendant’s Reply to Support its Motion to Dismiss,’ and the
record in this case, IT APPEARS THAT:

1. Plaintiff Anne Ingino-Cacchioli, widow of Decedent Charles Joseph
Cacchioli (“Decedent”), in her individual capacity and on behalf of Decedent’s
Estate, filed suit against Decedent’s employer, Defendant Infinity Consulting
Solutions, Inc., alleging that Defendant’s negligence, gross negligence, and/or
recklessness caused Decedent to contract his fatal case of COVID-19 at work.*

a In response, Defendant filed the instant Motion to Dismiss on the
grounds that Plaintiff's claims are barred by the exclusivity provision of the
Delaware Worker’s Compensation Act (“Act”).°

3. The Act provides compensation benefits to employees who suffer
personal injuries arising out of and in the course of their employment and it is the
“exclusive remedy available to an employee to secure compensation from an

employer for work-related injuries.”® Injuries covered by the Act include only those

 

* Plaintiff's Response in Opposition to Defendant Infinity Consulting Solutions, Inc.’s Motion to
Dismiss (“Pl. Opp. to Def. Motion to Dismiss”) (Trans. ID. 66517634).

3 Defendant’s Reply to Support its Motion to Dismiss (“Def. Rep. for Mot. to Dismiss”) (Trans.
ID 66576387).

4 Complaint (“Compl.”) Jf 96-102 (Trans. ID 66218224). Plaintiff also alleges derivative claims
for loss of consortium and survival and wrongful death. Jd. {J 115-123.

> Def. Mot. to Dismiss 4 5; see 19 Del. C. § 2304. Defendant’s Motion to Dismiss seeks to dismiss
Plaintiffs derivative claims for consortium and survival and wrongful death on the same basis, as
barred by the exclusivity provision of the Delaware Worker’s Compensation Act. Jd. { 7.

6 Grabowski v. Mangler, 2007 WL 121845, at *2 (Del. Super. Jan. 17, 2007); see also 19 Del. C.
§ 2304.

2
that create “violence to the physical structure of the body, such disease or infection
as naturally results directly therefrom when reasonably treated and compensable
occupational diseases and compensable ionizing radiation injuries arising out of and
in the course of employment.”

4, The Industrial Accident Board (“IAB”) is the governing body vested
with jurisdiction to hear all cases arising under the Act and any dispute over work-
related injuries must be heard in the first instance by the IAB.®

5. As noted, Defendant disputes the Superior Court’s jurisdiction over
Plaintiff's claims, arguing that Plaintiff must first bring her claim to the IAB for a
determination on the merits because Plaintiff claims the Decedent contracted
COVID-19 at his workplace.?

6. Plaintiff rebuts the Defendant’s argument, asserting that because
COVID-19 does not qualify as an occupational disease or any other “injury” covered
by the Act, her claims in this Court are not barred by the exclusivity provision of the
Act.'® Plaintiff relies on two decisions from Delaware Courts for the proposition

that an “occupational disease” as defined under the Act is one that results from the

peculiar nature of the employment or one that is commonly regarded as natural or

 

719 Del. C. § 2301(16).

8 Jeanbaptiste v. Clarios, LLC, 2020 WL 2375047, at *3 (Del. Super. May 11, 2020); see also 29
Del. C. § 8511.

° Def. Rep. for Mot. to Dismiss at 3.

10 P|, Opp. to Def. Motion to Dismiss at 4.
inherent in the particular type of employment.'' Plaintiff argues that because
COVID-19 is not the type of disease inherent in a professional staffing job, like
Decedent’s, it cannot be considered an occupational disease under the Act.’

7. Assuming arguendo, that COVID-19 is not defined as an occupational
disease in accordance with the case law upon which Plaintiff relies, her argument
fails to address the jurisdictional argument Defendant raisesthat the IAB is the
appropriate decision-making body to make such a determination in the first
instance.'

8. At oral argument on July 28, 2021, Plaintiff's counsel disclosed to the
Court that Plaintiff filed a petition in this case with the IAB on May 19, 2021 in
order to preserve her claims within the one-year statute of limitations. According to
Plaintiff, Plaintiff's IAB petition was stayed by stipulation and order of the Board
pending a decision in this Court.

a. In light of the fact that Plaintiff has preserved her rights with the IAB

and the well-established Delaware statutory and case law vesting the IAB with

 

'l See Air Mod Corp. v. Newton, 215 A.2d 434, 442 (Del. 1965); Burns v. Wilson, 2015 WL 413452
(Del. Super. Jan. 30, 2015).

!2 Pl. Opp. to Def. Motion to Dismiss at 5.

13 The two cases Plaintiff relies on, Air Mod Corp. v. Newton and Burns v. Wilson, began with
petitions in the IAB, which were then appealed up to the Delaware Supreme Court and the Superior
Court, respectively. Air Mod Corp., 215 A.2d at 437; Burns, 2015 L 413452 at *1.

4
jurisdiction to hear all cases arising under the Act, it is evident to the Court that this

case should first be heard by the I[AB.'*

NOW THEREFORE, for the foregoing reasons, this matter is STAYED
pending, and subject to, the IAB’s determination of the matter.

IT IS SO ORDERED.

Jan R, Jurden

 

Jan R. Jurden, President Judge

cc: Prothonotary

 

14 Defendant cites to an IAB decision where the Board exercised jurisdiction over a claimant’s
work-related COVID-19 case. In that case, the IAB denied compensation because the claimant
failed to prove he contracted COVID-19 at his workplace. Carl Fowler v. Perdue, Inc., IAB
Hearing No. 1501167 (Dec. 31, 2020); see Def. Rep. for Mot. to Dismiss at 4-5. Defendant argues
that although the IAB did not need to resolve the question of whether COVID-19 was covered by
the Act, neither party disputed the Board’s authority to do so if necessary. Id.

5